Per Curiam
This is an original action for an alternative writ of mandamus to compel the respondent to accept jurisdiction, *706hear and determine petitioner’s petition for a writ of error coram nobis, or show cause why the same should not be done.
Petitioner did not file his petition in quintuplícate, and it does not contain certified copies of all pleadings, orders and entries pertaining to the subject matter. The petitioner does not allege that a copy of his petition for a writ of error coram nobis was ever filed with the Attorney General of Indiana and the Prosecuting Attorney of Lake County, Indiana. See: State ex rel. Powers v. Vigo C. C., Criss, J. et al. (1957), 236 Ind. 408, 413, 140 N. E. 2d 497; State ex rel. Sanders v. Reeves (1950), 228 Ind. 293, 295, 91 N. E. 2d 912.
Petitioner has failed to comply with Rule 2-35 and the petition should be dismissed.
Petition dismissed.
Note. — Reported in 166 N. E. 2d 335.